Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 7/29/22 is acknowledged.

Claim Objection
Claim 1 is objected to because of the following informalities:
In claim 1, the limitation of “between light media” in “at a boundary surface between light media in an optical path from the incident surface of the light guide tube to the outer surface of the light emitting portion”, is unclear language. It is not clear what is meant by “at a boundary surface between light media”, and which medium/media? which boundary? is referred to, in the claim. Appropriate correction is needed.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable Sahyoun (US 20180311935, cited previously) in Hsu (US 20150318456 A1, cited previously)
Regarding claim 1, Sahyoun teaches an input device (Fig.3) comprising: an exterior member 100; a light source 302 ([0005]) housed in the exterior member; a tracked portion that is a part of the exterior member and includes a light emitting portion 510 having an outer surface that emits light toward an outside; and
a light guide tube (light guiding means within gasket 500, [0011]) that has an incident surface that receives light of the light source and guides the light of the light source to the light emitting portion.
Sahyoun does not teach a curved surface that widens an angle range of light emitted from the outer surface of the light emitting portion is formed at a boundary surface between light media in an optical path from the incident surface of the light guide tube to the outer surface of the light emitting portion.
Hsu teaches a cylindrical light guide (Fig.8) with a curved surface (side curved surfaces) that widens an angle range of light emitted from the outer surface of the light emitting portion is formed at a boundary surface between light media in an optical path from the incident surface of the light guide tube to the outer surface of the light emitting portion (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use curved surface on the upper face of a light guide as disclosed in Hsu, in the device of Sahyoun, in order to achieve wide angle illumination and improved luminance efficacy. 

Regarding claim 2, Sahyoun in view of Hsu teaches an input device, 
wherein the light guide tube has an exit surface that emits light, and the boundary surface is the exit surface of the light guide tube (from curved side surfacers of Fig.8 of Hsu and from the combined teachings of Sahyoun in view of Hsu).

Regarding claim 3, Sahyoun in view of Hsu teaches an input device, wherein the exit surface has a recessed surface as the curved surface (the recessed and curved side surfaces of Fig.8 of Hsu).

Regarding claim 4, Sahyoun in view of Hsu teaches an input device, wherein the exit surface has a protruding surface (protruding triangular peaks in Fig.8 of Hsu) inside the recessed surface.

Regarding claim 5, Sahyoun in view of Hsu teaches an input device, wherein the exit surface has a protruding surface surrounding the recessed surface on an outside of the recessed surface (see top left and top right protruded corners of the recessed portions).

    PNG
    media_image1.png
    280
    435
    media_image1.png
    Greyscale


Regarding claim 6, Sahyoun in view of Hsu teaches an input device, wherein the light emitting portion has an inner surface that receives light from the light guide tube, and the boundary surface is the inner surface of the light emitting portion.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable Sahyoun (US 20180311935) in Hsu (US 20150318456 A1) and further in view of Nishitani (US 20130322111 A1)
Regarding claim 7, Sahyoun in view of Hsu teaches the invention set forth in claim 6 above but is silent regarding at least one recessed surface that is the curved surface is formed on the inner surface of the light emitting portion.
Nishitani teaches a surface that receives light, wherein the surface has recessed portion 111 (Fig.3).
From the teachings of Nishitani, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use a recessed surface that is the curved surface is formed on the inner surface of the light emitting portion of Satyoun in view of Hsu in order to change the direction of the light by refraction ([0047], Fig.3-5 of Nishitani)

Regarding claim 8, Sahyoun in view of Hsu and Nishitani teaches an input device, wherein a plurality of recesses are formed on the inner surface of the light emitting portion, and an inner surface of each of the plurality of recesses is the at least one recessed surface that is the curved surface (the plurality of microstructures 111 in Fig.3 of Nishitani).
 
Other art
 Cited previously: US 20070176187 A1
 
Response to Amendment 
The amendment filed on 7/29/22 is acknowledged. However, they are not found to be persuasive.
1. Regarding Applicant’s clarification and reference to the disclosure regarding the limitation of “the boundary surface between the media”, Examiner respectfully notes that, while the disclosure clearly describes the boundary surface between the various media, however, that single limitation is very long and unclear specifically as recited in claim 1, it does not provide any reference regarding which specific boundary surface? Or which particular medium/media?  
Meaning, it is not clear what boundary to what boundary the “the boundary surface between the media”, is referring to. The limitation is rewritten below to illustrate the complexity of the single long and unclear limitation “wherein a curved surface that widens an angle range of light emitted from the outer surface of the light emitting portion is formed at a boundary surface between light media (which light media?) in an optical path from the incident surface of the light guide tube to the outer surface of the light emitting portion”. As seen above, the limitation is long, complex and unclear and fails to provide clarity as to which light media is referred to? in the above limitation and which particular boundary surface is referred to, in the above limitation? Hence the claim language remains unclear and the objection is maintained.
2. Regarding the objection to Drawings and the 112 rejection, the dictionary meaning of “tube” is:

    PNG
    media_image2.png
    611
    814
    media_image2.png
    Greyscale

Therefore, the term “tube” specifically refers to the component being “hollow” and none of the Drawings indicated by the Applicant on page 5 of the Remarks, that are 3B,4,5,6,7A are hollow. Specifically, with reference to the CLAIM LANGUAGE and the objection to the Drawings, the tubular version of the claimed light guide tube that has a curved surface as claimed, has to be clearly shown in Fig.4 and 6 from which the curved surface is claimed, however support for the light guide with the curved surface, also being a TUBE is not shown in the Drawings.
However, since Applicant provided support from https://en.wikipedia.org/wiki/Light_tube#IR_light_tubes, wherein transparent solids that contain the light by total internal reflection can also be considered as being tubes. Therefore, the Objection and 112 rejection regarding the light guide tube is withdrawn.
3. On page 6 of the Remarks, Applicant argues that “Although Sahyoun (U.S. 2018/0311935) discloses a glass panel with integrated electronic device, there is not disclosure that supports a conclusion that an input device as claimed is disclosed. Indeed, an input device is defined by the specification as filed to be a device used to receive inputs from a user for delivery to an application program (such as a game application). (See, page 1 of the specification as filed.)”
The above arguments are not found to be persuasive, because an input device can be considered as any input device, for example a device that is a source of inputting light, and the argument regarding “a device used to receive inputs from a user for delivery to an application program” from the Applicant’s disclosure is not part of the claim, please see: 2111.01 Plain Meaning [R-10.2019], wherein “II. IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitation that are not part of the claim”.
 4. On page 6 of the Remarks, Applicant argued “the claimed input device includes a tracked portion, which emits light such that the input device may be tracked (i.e., tracking the position and posture of the input device) by providing a light emitting portion on the outer surface of the input device and detecting the light emitting portion. (See, page 1 of the specification as filed.) Again, Sahyoun (U.S. 2018/0311935) contains no such disclosure. The Examiner's assertion that Sahyoun (U.S. 2018/0311935) discloses the claimed tracked portion is unsubstantiated”.
The arguments are not found to be persuasive, because “a tracked portion, by itself, ( - -that is a part of the exterior member”  - -) is not universally or generally referred to “tracking the position and posture of the input device”. The limitation of “a tracked portion that is a part of the exterior member and includes a light emitting portion having an outer surface that emits light toward an outside”; in a well-known or general sense does not by itself refer to “tracking the position and posture of the input device”. If the Applicant meant “tracking the position and posture of the input device”, then it should be clearly included in the claim for the limitation of “a tracked portion that is a part of the exterior member and includes a light emitting portion having an outer surface that emits light toward an outside”.  The input device and the tracked portion as claimed do not automatically refer to ““a device used to receive inputs from a user for delivery to an application program” and “tracking the position and posture of the input device”, respectively, unless they are clearly claimed.
5. On page 7 of the Remarks, the Applicant argues that there is no support for “improved luminance efficiency” and Sahyoun and Hsu cannot be combined. The arguments are not found to be persuasive because Hsu teaches in the last line of its Abstract “and thus the luminous efficacy of side illumination is enhanced”.  Further it is not clear why Sahyoun and Hsu cannot be combined, because Hsu’s device improves luminous efficiency and hence it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Sahyoun’s light guiding means using Hsu’s structure for improving luminous efficiency.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Fatima N Farokhrooz/
Examiner, Art Unit 2875